Citation Nr: 0203046	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbosacral strain, mechanical low back pain, degenerative 
disc disease, and bulging disc with radiculopathy, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 2000 by the New 
Orleans, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of lumbosacral strain, mechanical low back 
pain, degenerative disc disease, and bulging disc with 
radiculopathy are manifested by severe lumbosacral strain 
with recurring attacks and little intermittent relief, loss 
of lateral motion with osteo-arithritic changes, narrowing or 
irregularity of a joint space, and severe limitation of 
motion of the spine. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent 
for residuals of lumbosacral strain, mechanical low back 
pain, degenerative disc disease, and bulging with 
radiculopathy are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4 § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1992, the veteran was granted service connection 
for lumbosacral strain, mechanical low back pain, and a 10 
percent rating was assigned under Diagnostic Code 5295, 
effective from November 1992.  In a May 1998 rating decision, 
the RO increased the veteran's disability evaluation to a 40 
percent rating, but recharacterized the veteran's disability 
as lumbosacral strain; mechanical low back pain; degenerative 
disc disease; bulging disc with radiculopathy and assigned 
the disability evaluation under Diagnostic Codes 5295-5293.  

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
an increased rating should again be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the veteran's contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

I.  Entitlement to Increased Evaluation for Limitation of 
Motion, Lumbosacral Strain, and Invertebral Disc Syndrome

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295-
5293.  Lumbosacral strain is assigned a disability rating in 
the Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain is given a 40 percent rating.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2001).  The veteran has already 
received the maximum disability rating allowed in the 
Schedule under Diagnostic Code 5295.  

The veteran can still be assigned an increased evaluation up 
to a 60 percent rating under Diagnostic Code 5293 for 
intervertebral disc syndrome.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc as well as proving that the veteran has only 
intermittent relief.  A 40 percent rating is awarded when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

In order to evaluate the severity of a particular disability, 
it is essential to consider its history. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In the August 2000 VA Compensation and Pension Examination, 
the examiner stated that the veteran's x-ray showed 
spondylolysis and a questionable L5 presence.  The veteran's 
MRI report showed a diffuse bulge of the L4-5 disc.   The 
examiner could not state whether the veteran's spinal 
function was additionally limited by pain, fatigue, or 
weakness.  The examination report noted the veteran's range 
of motion was flexion-35 degrees, extension-15 degrees, left 
lateral flexion-15 degrees, and right lateral flexion-10 
degrees.  The examination report stated that the spine was 
painful upon motion at the upper extremity of movement.

At the most recent VA Compensation and Pension Examination, 
in May 2001, the physician stated in the neurological 
disorder examination report that the veteran suffered from 
nerve entrapment that was causing radiculopathy bilaterally, 
which resulted in the veteran experiencing numbness and 
weakness.  During the examination, the examiner reported that 
the veteran had difficulty in walking on his toes bilaterally 
and experienced some proximal muscle weakness.  The 
examination report also noted that the veteran had no muscle 
atrophy but decreased sensory touch and pinprick in the L5 
distribution on his left side.    

During the same May 2001 examination, the veteran was 
examined by another physician to evaluate spinal disorders.  
The spine examination report notes that the veteran's range 
of motion is flexion-45 degrees, extension-25 degrees, and 
lateral- 25 degrees.  The VA physician noted in the 
examination report that the veteran was able to walk on both 
his heels and toes as well as squat halfway down to the floor 
for five seconds.  The physician also stated that the veteran 
was able to walk without a brace and had no significant 
muscle weakness.  The examiner diagnosed the veteran with 
lumbosacral strain and stated that he suffered from soft 
tissue strain but exhibited no significant paraspinal muscle 
spasm in the lumbosacral area.  The examiner noted in the May 
2001 examination report that it was not likely that the 
veteran's disc bulging or radiculopathy is causing his low 
back pain.  

Upon an examination of the evidence, the VA examination 
reports do not show pronounced intervertebral disc syndrome 
with little intermittent relief.  Rather, the findings 
reported more nearly approximate severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  For 
example, although there was some nerve entrapment that is 
causing radiculopathy bilaterally, there was no muscle 
atrophy or demonstrable muscle spasm.  Although the veteran 
has demonstrated characteristic pain, weakness, and numbness 
in his lower extremities, neither absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc have been demonstrated.  Consequently, the Board 
concludes that the evidence does not support a higher 
disability evaluation under Diagnostic Code 5293.  

The Board notes that VAOPGCPREC 36-97 (December 12, 1997) 
held, in part, that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The rating criteria for limitation of motion of the spine are 
contained in Diagnostic Code 5292.  A 40 percent rating is 
given for severe limitation of motion, 20 percent for 
moderate limitation, and 10 percent slight limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).

However, both Diagnostic Code 5292, for limitation of motion 
of the lumbar segment of the spine, and Diagnostic Code 5295, 
for lumbosacral strain, include limitation of motion as a 
rating criteria.  It would not be appropriate to assign a 
separate rating under either of these diagnostic codes for 
limitation of motion.  See 38 C.F.R. § 4.14; cf. Esteban v. 
Brown, 6 Vet App 259 (1994) (veteran entitled to combine 
separate 10 percent ratings when none of the symptomatology 
is duplicative or overlapping, but rather is distinct and 
separate: disfigurement, painful scars, and muscle damage 
resulting in functional limitation).  Other diagnostic codes 
for the spine, which might provide for a higher disability 
rating, are not applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295.  It is not contended or 
shown that the veteran's service-connected disability 
includes ankylosis or fracture of the spine.  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a disability 
evaluation higher than 40 percent based on limitation of 
function due to pain, under DeLuca.  Based on the medical 
evidence, the Board concludes that a rating in excess of 40 
percent for lumbosacral strain, mechanical low back pain, 
degenerative disc disease, and bulging with radiculopathy is 
not warranted.  The veteran's spinal disability was 
manifested primarily by complaints of pain and stiffness in 
the lumbosacral area as well as radiating pain and numbness 
in his lower extremities.  Lumbar spine range of motion test 
results were recorded in the May 2001 VA examination report.  
These showed only moderate limitation of range of motion in 
the lumbar spine.  The Board concludes that lumbosacral 
strain, mechanical low back pain, degenerative disc disease, 
and bulging disc with radiculopathy warrant no more than the 
40 percent rating assigned. There was no objective indication 
of weakness, incoordination or excess fatigability on use, 
even with consideration of 38 C.F.R. §§4.40, 4.45 and 4.59.  
The veteran's reports of numbness, stiffness, and pain do not 
meet or more nearly approximate the criteria for a 60 percent 
rating under Diagnostic Code 5293.  38 C.F.R. § 4.7 (2001).

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

A higher disability evaluation for residuals of lumbosacral 
strain, mechanical low back pain, degenerative disc disease, 
and bulging with radiculopathy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

